 

 [image_008.jpg]

 

March 31, 2015

 

CONSENT OF PINNACLE ENERGY SERVICES, L.L.C.

 

We consent to the references to our firm in the form and context in which they
appear in the Form 10-K Annual Report of Osage Exploration and Development, Inc.
(the “Annual Report”). We hereby further consent to the inclusion in the Annual
Report of estimates of oil and gas reserves contained in our report entitled:

 

Osage Exploration & Development, Inc.

Reserves and Economic Evaluation Year End 2014

Effective: January 1, 2015

SEC Pricing

 

and to the inclusion of our report dated March 9, 2015 as an exhibit to the
Annual Report.

 

PINNACLE ENERGY SERVICES, LLC.

 

/s/ Richard J. Morrow. P.E.   Richard J. Morrow, P.E.   Oklahoma City, Oklahoma
  March 31, 2015  

 

  Very truly yours,       /s/ J.P. Dick, P.E.   J.P. Dick, P.E.       PINNACLE
ENERGY SERVICES, LLC   TBPE Firm License No. F6204

 

[image_009.jpg]

 

 

 

 